Citation Nr: 0830743	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  04-30 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for intervertebral disc syndrome (IVDS) of the lumbar spine 
with bilateral lower extremity radiculopathy. 




ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel





INTRODUCTION

The veteran served on active military duty from November 1990 
to May 1991.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico. 

FINDINGS OF FACT

1.  Under the rating criteria in effect prior to September 
2002, the veteran's IVDS is pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of disease disc, and little intermittent relief.  

2.  The veteran's IVDS does not cause unfavorable ankylosis 
of the entire thoracolumbar spine, unfavorable ankylosis of 
the entire spine, or incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  


CONCLUSION OF LAW

The criteria for a disability rating of 60 percent, 
but no greater, for IVDS have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.1-4.7, 4.10, 4.21, 4.40, 4.59, 4.73, Diagnostic 
Code 5293 (in effect prior to September 23, 2002); 4.71a, 
Diagnostic Code 5293 (in effect as of September 23, 2002); 
4.71a, Diagnostic Code 5243 (in effect as of September 26, 
2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals limited compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  The duty to notify was accomplished 
by way of a VCAA letter from the RO to the veteran dated in 
November 2002.  This letter effectively satisfied the 
notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate his claim, (2) 
informing the veteran about the information and evidence the 
VA would seek to provide, and (3) informing the veteran about 
the information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

However, the Board acknowledges the RO did not provide VCAA 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded until after the rating decision on appeal; thus, 
there is a timing error as to the additional VCAA notice.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  In Pelegrini II, 
the U.S. Court of Appeals for Veterans Claims (Court) held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, additional Dingess notice was 
provided in March 2006, after issuance of the initial 
December 2002 AOJ decision.  However, both the United States 
Court of Appeals for the Federal Circuit (Federal Circuit 
Court) and the Court have since further clarified that the VA 
can provide additional necessary notice subsequent to the 
initial AOJ adjudication, with a subsequent readjudication of 
the claim, so that the essential fairness of the 
adjudication, as a whole, is unaffected because the appellant 
is still provided a meaningful opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV) (holding that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC).  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" 
any timing problem associated with inadequate notice or the 
lack of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, after initially providing VCAA notice in 
November 2002, followed by subsequent Dingess notice in March 
2006, the RO readjudicated the claim in a  January 2007 SSOC.  
Thus, the timing defect in the notice has been rectified.

However, with respect to increased-rating claims, as the case 
here, a content error exists in that the VCAA notice of 
record is not compliant with the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In Vasquez, 
the Court recently held that, at a minimum, a 38 U.S.C.A. 
§ 5103(a) notice requires that the Secretary notify the 
claimant that, to substantiate such a claim,

(1) the claimant must provide, or ask 
the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on 
the claimant's employment and daily 
life;

(2) if the Diagnostic Code (DC) under 
which the claimant is rated contains 
criteria necessary for entitlement to a 
higher disability rating that would not 
be satisfied by the claimant 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect of that worsening on the 
claimant's employment and daily life 
(such as a specific measurement or test 
result), the Secretary must provide at 
least general notice of that 
requirement to the claimant;

(3) the claimant must be notified that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant DCs, 
which typically provide for a range in 
severity of a particular disability 
from 0 percent to as much as 100 
percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration, 
and their impact upon employment and 
daily life; and

(4) the notice must also provide 
examples of the types of medical and 
lay evidence that the claimant may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation-
e.g., competent lay statements 
describing symptoms, medical and 
hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  

Here, no VCAA notice letter of record was sent that fully 
complies with elements (1) and (2) listed above.  In this 
regard, in Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007), the Federal Circuit Court held that any 
VCAA error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1), concerning any 
element of a claim, is presumed prejudicial.  Further, VA, 
not the veteran, has the burden of rebutting this presumption 
by showing that the error was not prejudicial to the veteran 
in that it does not affect the essential fairness of the 
adjudication.  See id.  To do this, VA must demonstrate that 
(1) any defect was cured by actual knowledge on the part of 
the claimant (see Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.")); (2) a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) a benefit could not have been awarded as a 
matter of law.  

In this vein, the veteran has provided personal statements, 
employment records, and physician's notes throughout the 
course of the appeal regarding the specific symptomatology of 
his IVDS, including frequency and intensity of pain, types of 
treatment he has undergone, number of days or weeks of work 
he missed due to back pain, and the effect these symptoms 
have had on his ability to work and on his daily life.  See, 
e.g., employment record dated in October 2007; VA examination 
reports dated in January 2006, February 2005, and December 
2002; and VA Form 9 dated in August 2004.  Therefore, any 
content defect was cured by the actual knowledge of the 
veteran as to the symptoms required for a higher rating for 
his IVDS.  Moreover, the veteran was notified of the criteria 
for a higher rating for his IVDS by way of a July 2004 SOC 
and three SSOCs dated in January 2007, October 2007, and 
February 2008, such that a reasonable person should have been 
aware of the criteria.  In short, the content error here does 
not affect the essential fairness of adjudication of this 
case, and is not prejudicial. 

With respect to the duty to assist, the RO has obtained the 
veteran's service treatment records (STRs), and the veteran's 
VA treatment records also have been associated with the 
claims folder.  The veteran also has submitted private 
treatment records and employment records.  Moreover, the VA 
provided the veteran with several VA examinations in January 
2006, December 2002, and May 2000 in connection with the 
veteran's claim.  Thus, there is no indication that any 
additional evidence remains outstanding, and the duty to 
assist has been met.  38 U.S.C.A. § 5103A.

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  

The basis of disability evaluations is the ability of the 
body as a whole, of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as 
to the degree of disability, such doubt will be resolved in 
the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability, and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the 
Court recently held that VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased 
rating claim has been pending.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  That is, the Board must consider 
whether there have been times when the veteran's disability 
has been more severe than at others.  If so, the Board may 
"stage" the rating.  The relevant temporal focus for 
adjudicating the level of disability of an increased-rating 
claim is from one year before the claim was filed (here, 
September 2000) until VA makes a final decision on the claim.  
See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  While older evidence is not 
necessarily irrelevant, it is generally not needed to 
determine the effective date of an increased rating.  See 
Francisco, supra.  Here, the RO has already partially 
"staged" the rating as of March 29, 2000, when the 
disability rating for the veteran's service-connected IVDS 
was increased to 40 percent.  Prior to that date, from 
February 28, 1995 to March 29, 2000, the disability was rated 
as 10 percent disabling.  However, this period of time is not 
at issue as the veteran's claim for a rating in excess of 40 
percent was received in September 2001.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The provisions 
of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the Rating Schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  Joints that are 
actually painful, unstable, or malaligned, due to healed 
injury, should be entitled to at least the minimum 
compensable rating for the joint.  Special note should be 
taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint.  38 C.F.R. § 4.59.

Historically, the veteran received in-service treatment in 
March 1991 for left paraspinal spasm.  Post-service, in 
September 1996, the veteran was service-connected for lumbar 
strain with paravertebral myositis and discogenic disease of 
the spine (rated under Diagnostic Code 5293, intervertebral 
disc syndrome, or IVDS) in direct relation to military 
service, with a 10 percent disability rating.  As of March 
29, 2000, the disability rating for the veteran's IVDS was 
increased to 40 percent.

The veteran filed the claim at issue in September 2001, 
contending that his IVDS should be rated in excess of 40 
percent.  The Board notes that during the course of the 
appeal, the applicable rating criteria for IVDS were amended 
in September 2002 and in September 2003.  See 67 Fed. Reg. 
54,345-54,349 (Aug. 22, 2002); 68 Fed. Reg. 51,454 (Aug. 27, 
2003).  

If, as here, a law or regulation changes during the course of 
a claim or an appeal, the version more favorable to the 
veteran will apply, to the extent permitted by any stated 
effective date in the amendment in question.  38 U.S.C.A. § 
5110(g); VAOPGCPREC 3- 2000.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  The amendments 
mentioned have established the effective dates without a 
provision for retroactive application.  

Thus, the September 2002 amendments may only be applied after 
September 2002; likewise, the September 2003 amendments may 
only be applied after September 2003.

The 2002 amendments allow for IVDS to be evaluated based on 
incapacitating episodes or based on a combination of chronic 
orthopedic and neurologic manifestations.  The 2003 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion as well as 
other symptoms.

The Board observes that the RO addressed all three sets of 
regulations in its January 2007 SSOC.  Therefore, the Board 
may also consider these amendments without first determining 
whether doing so will be prejudicial to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Under Diagnostic Code 5292 (limitation of motion of lumbar 
spine) in effect prior to September 26, 2003, severe 
limitation of motion warrants a 40 percent evaluation, 
moderate limitation of motion of the lumbar spine warrants a 
20 percent evaluation, and slight limitation of motion of the 
lumbar spine warrants a 10 percent evaluation. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (in effect prior to September 
26, 2003).   

Although the Rating Schedule applied prior to the September 
2003 amendments does not define a normal range of motion for 
the lumbar spine, normal ranges of motion for the 
thoracolumbar spine have been established under current 
regulations.  See 38 C.F.R. § 4.71a, Plate V.  Because the 
supplementary information associated with the amended 
regulations state that the ranges of motion were based on 
medical guidelines in existence since 1984, the Board will 
apply the most recent September 2003 guidelines for ranges of 
motion of the spine to the previous criteria.  See 67 Fed. 
Reg. 56,509 (Sept. 4, 2002).

Because the criteria for evaluating incapacitating episodes 
of IVDS under the September 2002 and September 2003 revisions 
are essentially the same, except that the diagnostic code for 
IVDS was changed from 5293 to 5243, the Board will only 
analyze IVDS under the regulations prior to September 2002 
and after September 2003, for the sake of clarity.  

Prior to September 23, 2002, under Diagnostic Code 5293 
(IVDS), a 40 percent disability rating is called for if there 
is severe IVDS with recurring attacks and with intermittent 
relief.  A maximum of 60 percent disability rating is 
warranted if the veteran's IVDS is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of disease disc, and little intermittent relief.  38 
C.F.R. § 4.73, Diagnostic Code 5293 (in effect prior to 
September 23, 2002).  

The Board emphasizes that Diagnostic Code 5293 involves loss 
of range of motion because the nerve defects and resulting 
pain associated with injury to the sciatic nerve may cause 
limitation of motion for the lumbar vertebrae.  VAOPGCPREC 
36-97.

As of September 26, 2003, the amendments stipulate that the 
veteran's IVDS (preoperatively or postoperatively) be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. 
§ 4.25.  

According to the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes:

A 40% rating requires evidence of incapacitating 
episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 
12 months.  

A 60% rating requires evidence of incapacitating 
episodes having a total duration of at least 
6 weeks during the past 12 months.  

Note (1):  For purposes of evaluations under 
Diagnostic Code 5243, an incapacitating episode is 
a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a 
physician.  

Note (2):  If intervertebral disc syndrome is 
present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly 
distinct, each segment will be evaluated on the 
basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of 
the Spine, whichever method results in a higher 
evaluation for that segment.  

38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect after 
September 26, 2003).

As of September 26, 2003, IVDS can also be rated under the 
General Rating Formula for Diseases and Injuries of the 
Spine:

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease:  

A 40% rating requires evidence of unfavorable 
ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the entire 
thoracolumbar spine.  

A 50% evaluation will be assigned with evidence of 
unfavorable ankylosis of the entire thoracolumbar 
spine.  

A 100% rating requires evidence of unfavorable 
ankylosis of the entire spine.  

Note (1):  Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation 
purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion is zero to 30 degrees, and left and 
right lateral rotation is zero to 30 degrees.  The 
combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The 
normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal 
motion provided in this note are the maximum that 
can be used for calculation of the combined range 
of motion.  

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more 
of the following: difficulty walking because of a 
limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis.  

38 C.F.R. § 4.71a, Diagnostic Codes 5243 (in effect after 
September 26, 2003).

Upon a review of the evidence of record, the Board finds that 
a higher disability rating of 60 percent for the veteran's 
IVDS is warranted throughout the entire appeal period under 
Diagnostic Code 5293 as written prior to the September 23, 
2002 amendments.  38 C.F.R. § 4.7.  Specifically, VA 
examinations of the veteran's lumbar spine in May 2000 and 
December 2002 found lumbar paravertebral muscle spasms, pain 
with motion, weakness of ankle dorsiflexor muscles, 
tenderness, diminished pinprick and smooth sensation in the 
left leg, and positive leg raising.  The December 2002 VA 
examiner also found a three-centimeter muscle atrophy of the 
right side at the 15-centimeter suprapatellar area and knee 
jerks with hyperreflexia +3 bilaterally, and ankle jerks were 
attempted, but not reported.  The January 2006 VA examiner 
additionally found pain upon repetitive thoracolumbar flexion 
and noted that the veteran's employment was restricted to 
part-time with accommodations.  Further, the veteran also 
underwent a lumbosacral magnetic resonance imaging (MRI) in 
March 2005 and an electromyogram (EMG) in October 2005.  The 
MRI showed degenerative disc disease at the L5-S1 level and 
the EMG showed left L5 and bilateral S1 radiculopathy.  See 
VA examination report dated in January 2006.  Further, 
according to the veteran, he experiences moderate to intense 
low back pain with radiation to the genital area and left 
foot or to the testicles and buttocks associated with 
frequent tingling, numbness of the left foot plantar, 
frequent cramps at the left calf, and numbness of legs while 
toileting.  See VA examination reports dated in May 2000 and 
December 2002.  He also had four to six acute bouts of low 
back pain in the past 12 months in May 2000 and December 
2002; however, in January 2006, he reported flare-ups of two 
to three times each week with a duration of three to four 
hours each time.  

Thus, resolving any doubt in the veteran's favor, in 
accordance with his consistent reporting of persistent 
symptoms, such as pain, as well as consistent medical 
findings of muscle spasms and radiculopathy in his lower 
extremities, the Board finds that a higher 60 percent 
disability rating is warranted for the veteran's IVDS under 
Diagnostic Code 5293 as written prior to the September 2002 
amendments  (in effect prior to September 2002).  38 C.F.R. 
§ 4.3.

However, the Board finds no basis to award a disability 
rating greater than 60 percent for the veteran's IVDS under 
any version of the rating criteria.  38 C.F.R. § 4.7.  In 
this respect, although other diagnostic codes for lumbar 
spine disabilities prior to the September 2002 amendments 
provide for disability ratings beyond 60 percent, they are 
inappropriate for the facts of this case as the veteran does 
not contend, and the VA examinations of record do not 
establish, vertebral fracture (Diagnostic Code 5285) or 
complete ankylosis of the lumbar spine (Diagnostic Code 
5286).  Therefore, these diagnostic codes will not be 
applied.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice 
of diagnostic code should be upheld if it is supported by 
explanation and evidence).

The Board now turns to the new rating criteria in effect 
after September 2002 and September 2003.  Under these 
regulations, the veteran's IVDS is evaluated under the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.

Under Diagnostic Code 5243 of the September 2003 amendments, 
orthopedic manifestations of the veteran's IVDS do not 
warrant a rating beyond 40 percent.  Specifically, there is 
no evidence of unfavorable ankylosis of the entire spine 
warranting the maximum 100-percent evaluation.  There is 
also no evidence of ankylosis of the thoracolumbar spine 
warranting a 50 percent rating.  In fact, the January 2006 
VA examiner noted that inspection of the lumbosacral spine 
showed no evidence of ankylosis.  Moreover, at its worst, 
forward flexion of the veteran's thoracolumbar spine was 
from zero to 40 degrees, with pain in the last ten degrees.  
See VA examination report dated in January 2006.  Thus, 
based on the medical evidence, the veteran's IVDS warrants a 
40 percent rating at most under this diagnostic code.  

With regard to functional loss under the September 2003 
amendments, the veteran reports experiencing moderate to 
intense pain with radiation to the genital area and lower 
extremities; frequent flare-ups; and limited ability to 
perform sexually, lift, walk, work, and to carry out other 
household chores.  However, VA examiners noted that the 
veteran does not use a cane or a brace and that his gait was 
normal.  Moreover, VA examiners found no deformities, little 
to no weakness, no instability, and normal muscle strength 
and tone.  Although there was evidence of muscular atrophy 
in the December 2002 VA examination, no other VA examiners 
found atrophy of the veteran's muscles.  See VA examination 
dated in May 2000 and January 2006.  Thus, in light of the 
medical evidence, the Board finds that the veteran's 
functional loss is adequately represented in the 40 percent 
rating for orthopedic manifestations of his disability.  38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.

As for incapacitating episodes under Diagnostic Codes 5293 
and 5243 included in the September 2002 and September 2003 
amendments, respectively, although the veteran indicated in 
his VA Form 9 bed rest of over six weeks in 2003 and 2004, 
VA examinations of record do not reflect any incapacitating 
episodes having a total duration of at least six weeks 
during the past 12 months.  Likewise, there was no evidence 
of incapacitating episodes as defined by VA regulation for 
the years 2005-2007 in the medical records or according to 
the veteran.  The veteran may well have resorted to bed rest 
as self-treatment because the claims file contains no 
evidence whatsoever of physician-prescribed bed rest as a 
modality of treatment.  Moreover, the VA examination in 
January 2006 noted that the veteran denied being 
hospitalized or recommended bed rest in the past year.  
However, even with acceptance of the veteran's assertions of 
incapacitating episodes of six weeks in 2003 and 2004, a 
disability rating of no higher than 60 percent would be 
warranted, which is the same disability rating that the 
Board has granted under the rating criteria prior to 
September 2002.      

As for neurologic manifestations under the September 2002 
and September 2003 amendments, the veteran has radiculopathy 
in both lower extremities and pain associated with his 
service-connected IVDS.  See VA examination reports dated in 
December 2002 and January 2006.  However, despite these 
signs and symptoms, the RO did not specifically assign 
separate ratings for neurological manifestations of the 
veteran's back disability to the lower extremities under 38 
C.F.R. § 4.124a, Diagnostic Code 8520, incomplete paralysis 
of the sciatic nerve.  

Under Diagnostic Code 8520, mild incomplete paralysis of the 
sciatic nerve warrants a 10 percent rating; moderate 
incomplete paralysis warrants a 20 percent rating; moderately 
severe incomplete paralysis warrants a 40 percent rating; and 
severe incomplete paralysis of the sciatic nerve with marked 
muscular atrophy warrants a 60 percent rating.  With complete 
paralysis of the sciatic nerve, which warrants an 80 percent 
rating, the foot dangles and drops, there is no active 
movement possible of muscles below the knee, and flexion of 
the knee is weakened or (very rarely) lost.  38 C.F.R. 
§ 4.124a (2007).

When the involvement is only sensory, the rating should be 
for the mild or, at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis - characterized by loss 
of reflexes; muscle atrophy; sensory disturbances; and 
constant pain, at times excruciating - is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123 (2007).

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.

In this case, after September 2002 and September 2003, the 
objective medical evidence shows that the veteran's 
radiculopathy and pain in the lower extremities is not 
consistently present and is not characterized by foot drop, 
weakness, significant sensory loss, bowel or bladder 
impairment, loss of strength, or significant loss of 
reflexes.  Consequently, his radiculopathy, pain, and some 
loss of sensation in the lower extremities are only mild in 
degree, warranting only separate 10-percent ratings.  
38 C.F.R. § 4.7.   

Combining under 38 C.F.R. § 4.25 (the combined rating table), 
with consideration of the bilateral factor, the separate 
evaluations of the veteran's chronic orthopedic and 
neurologic manifestations of his IVDS (i.e., 40, 10, and 10 
percent) still yields a 50 percent rating under the September 
2002 and September 2003 amendments, a rating that is not more 
favorable than the 60 percent rating granted under the pre-
2002 regulations.  

In summary, the Board finds that the evidence favors a 
disability rating of 60 percent, but no greater, under any 
applicable version of the rating criteria, for the veteran's 
IVDS.  38 C.F.R. § 4.3  

The Board adds that based on the guidance of the Court in 
Hart v. Mansfield, 21 Vet. App. 505 (2007), it has considered 
whether a further staged rating is appropriate.  Here, the 
Board finds the veteran's 60 percent rating granted in this 
case is only effective from September 18, 2001, the date of 
receipt of his increased- rating claim.  There is no basis to 
further stage this rating.  In this regard, generally, the 
effective date of an award for an increase in disability 
compensation will be the date of receipt of claim or the date 
the entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a)(b); 38 C.F.R. § 3.400(o)(1).  However, an increase 
in disability compensation may be granted from the earliest 
date on which it is factually ascertainable that an increase 
in disability occurred if the claim for an increase is 
received within one year from such date; otherwise, the grant 
is effective from the date of receipt of the claim.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  Here, there is no evidence of record 
indicative of a 60 percent rating one year prior to the date 
the claim for an increased rating was received (September 18, 
2001).  Consequently, the 60 percent rating will be assigned 
from the date the increased rating claim was received on 
September 18, 2001.

Finally, although it is possible to assign an extra-schedular 
evaluation, the Board finds no reason to refer the case to 
the Compensation and Pension Service to consider whether it 
is warranted.  An extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) may be assigned when there is evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, to 
suggest that the veteran is not adequately compensated by the 
regular Rating Schedule.  See VAOPGCPREC 6-96.  In this case, 
there is no evidence of any hospitalization associated with 
the disability in question.  The veteran's treatment has been 
on an outpatient basis, not as an inpatient.  In addition, 
although the veteran has related that his lumbar spine 
disability somewhat limits his ability to work, he indicates 
that he is still working.  The Board finds no evidence that 
the veteran's disability markedly interferes with his ability 
to work above and beyond that contemplated by his separate 
schedular rating.  See, too, 38 C.F.R. § 4.1 (indicating 
that, generally, the degrees of disability specified [in the 
Rating Schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability).  The standard for extra-schedular 
consideration is in fact quite high.  Sanchez-Benitez v. 
West, 13 Vet. App. 282, 287 (2000); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995) and VAOPGCPREC 6-96.





ORDER

A disability rating of 60 percent for IVDS is granted for 
entire appeal period, subject to the laws and regulations 
governing the award of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


